                          1:20-cv-01265-JES # 20       Page 1 of 8
                                                                                                 E-FILED
                                                                 Friday, 11 December, 2020 04:30:26 PM
                                                                            Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS

DAVID STURGEON,                            )
  Plaintiff,                               )
                                           )
  vs.                                      )       No. 20-1265
                                           )
WOODFORD COUNTY JAIL, et. al.,             )
 Defendants.                               )

                                 MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

        This cause is before the Court for consideration of Plaintiff’s motion for leave to

file an amended complaint. [19].

                                     I. BACKGROUND

        Plaintiff’s initial complaint was dismissed for failure to state a claim upon

which relief could be granted and as a violation of Rule 8 of the Federal Rules of Civil

Procedure. See November 16, 2020 Merit Review order. Plaintiff provided only a general

statement of his allegations which failed to provide proper notice of any intended

claims.

        In addition, Plaintiff identified three Defendants: Graham Correctional Center,

the Mason County Jail, and the Woodford County Jail. Plaintiff was advised he could

not sue a jail or a correctional center because they were buildings and not a person

capable of being sued pursuant to 42 U.S.C. §1983. See White v. Knight, 710 F. App'x 260,

262 (7th Cir. 2018); Laughman v. Baker, 2020 WL 5653397, at *1 (S.D.Ind. Sept. 23, 2020).




                                               1
                          1:20-cv-01265-JES # 20       Page 2 of 8




Plaintiff would instead need to identify the specific individuals who were responsible

for his claims and indicate how they were involved.

       In addition, Plaintiff was admonished he could not combine claims against

different individuals at different facilities in one complaint. See George v Smith, 507 F.3d

605, 607 (7th Cir. 2007)(“multiple claims against a single party are fine, but Claim A

against Defendant 1 should not be joined with unrelated Claim B against Defendant 2).

If Plaintiff wanted to pursue all of his claims, he could file separate lawsuits and pay

separate filing fees. However, Plaintiff would have to narrow his claims to one location

in this lawsuit.

       Therefore, Plaintiff was given additional time to file an amended complaint and

directions to assist in clarifying his claims.

       For instance, if Plaintiff believes the living conditions at the Woodford
       County Jail violated his constitutional rights, he should state when he
       was at the jail, what cell or housing unit he was in, and describe the
       conditions as well as the impact those conditions had on him. In addition,
       Plaintiff should name Defendants who knew about the conditions, but
       chose not to do anything. November 16, 2020 Merit Review Order, p. 3.

       Finally, Plaintiff was admonished he should “clearly state his claims in his

complaint and should not attach exhibits.” November 16, 2020 Merit Review Order, p.

3.

       Plaintiff has now filed his motion for leave to file an amended complaint which is

granted pursuant to Federal Rule of Civil Procedure 15. [19].

                                     II. MERIT REVIEW




                                                 2
                          1:20-cv-01265-JES # 20        Page 3 of 8




       The Court is still required by 28 U.S.C. §1915A to “screen” the Plaintiff’s

amended complaint, and through such process to identify and dismiss any legally

insufficient claim, or the entire action if warranted. A claim is legally insufficient if it

“(1) is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

(2) seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§1915A.

       Plaintiff’s amended complaint identifies three Defendants: the Mason County

Jail, the Woodford County Jail, and Woodford County Jail Superintendent Denny

Wertz. As the Court has previously advised Plaintiff, he cannot sue a building,

therefore Plaintiff cannot proceed with his claims against either jail.

       Plaintiff has also attached several exhibits to his complaint. At points in the

document, it is unclear whether some of the attachments are exhibits or instead

intended to be an extension of the complaint. (Amd. Comp., p. 16, 18 -21, 24-25). Since

the first eight pages contain a complete complaint form, the Court will only consider the

claims in this portion of the document. (Amd. Comp., p. 1-8).

       Plaintiff says from July 24, 2019 to his release from the Woodford County Jail on

October 18, 2019 he suffered with a “really bad rash” on his back. (Amd. Comp, p. 5).

Plaintiff says he complained to unspecified staff at the jail, but they never provided him

any treatment. In addition, Plaintiff says they “never cleaned the cells properly.” (Amd.

Comp., p. 5). He slept on a mattress on the floor for a week and went without a shower

for one or two weeks. Plaintiff says he was bitten by bugs which left scars on his feet.



                                               3
                          1:20-cv-01265-JES # 20        Page 4 of 8




       A doctor examined Plaintiff two days after his release and diagnosed Plaintiff

with folliculitis which the doctor said was the result of Plaintiff living in “a crowded

place.” (Amd. Comp., p. 5). The Court notes folliculitis is “a commons skin condition in

which hair follicles become inflamed” and is typically caused “by a bacterial or fungal

infection.”1

       Plaintiff also says he does not believe the Woodford County guards performed

proper checks on inmates. Plaintiff then compares the jail to Graham Correctional

Center. Plaintiff provides vague allegations about his stay at the Graham Correctional

Center during an unspecified time period. Plaintiff again says there needs to be an

investigation into “all the countys.” (Comp., p. 8).

       Finally, Plaintiff complains the unspecified charges he faced were “made up”

and the result of “bias” by an officer and states attorney. (Amd. Comp., p. 5).

       Plaintiff has wholly ignored the Court’s previous directions and as a result, he

has failed to articulate a constitutional violation. It is unclear whether Plaintiff was a

convicted prisoner or a pretrial detainee during his stay at the Woodford County Jail.

Therefore, the Court cannot determine if his claims concerning medical care or living

conditions are pursuant to the Eighth Amendment or the Fourteenth Amendment. See

Mrianda v. County of Lake, 900 F.3d 335 (7th Cir. 2018). In either case, the alleged

conditions must be objectively serious, and the prison official must possess a

sufficiently culpable state of mind. Dart, 803 F.3d at 309.



1See MAYO CLINIC, FOLLICULITIS, https://www.mayoclinic.org/diseases-conditions/folliculitis/
symptoms-causes/syc-20361634

                                               4
                          1:20-cv-01265-JES # 20        Page 5 of 8




       It is not clear whether Plaintiff’s skin condition rises to the level of a serious

medical condition. For the purpose of notice pleading, the Court finds the allegation is

sufficient since Plaintiff received medical treatment. However, Plaintiff has not

explained how Jail Superintendent Denny Wertz is involved in a denial of medical care,

and Plaintiff has not identified any medical staff as Defendants. Did Plaintiff submit

any requests for medical care or discuss his condition with any medical provider?

When did he submit those requests or when did he see a medical provider? What

response did he receive?

       In addition, Plaintiff has not mentioned the Jail Superintendent’s involvement in

any claim concerning his living conditions. See Kuhn v. Milwaukee County, 59 F. App'x

148, 150 (7th Cir. 2003) (merely naming defendants in the caption of a complaint does

not state a claim against them); Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) (district

court properly dismissed pro se complaint where it alleged no specific conduct by the

defendant and only included the defendant's name in the caption). Did Plaintiff

complain about his living conditions to any specific individual? When and how? Did

the Jail Superintendent know about Plaintiff’s specific living conditions? When and

how?

       The remainder of Plaintiff’s allegations fail to articulate a violation of his

constitutional rights. Plaintiff has not provided any factual basis for his allegations

concerning his criminal conviction, nor is it clear if he was convicted of any charges.

The only mention of Mason County is in the list of Defendants. Plaintiff has not

provided a factual basis for any claims involving Graham Correctional Center, and even

                                              5
                         1:20-cv-01265-JES # 20        Page 6 of 8




if he had, Plaintiff cannot combine claims against Woodford County, Mason County,

and Graham Correctional Center in complaint. See George, 507 F.3d at 607.

       Therefore, Plaintiff’s amended complaint is again dismissed for failure to state a

claim upon which relief can be granted and as a violation of Rule 8 of the Federal Rules

of Civil Procedure.

       “[D]istrict courts have a special responsibility to construe pro se complaints

liberally and to allow ample opportunity for amending the complaint when it appears

that by so doing the pro se litigant would be able to state a meritorious claim.” Donald v

Cook County Sheriff’s Dept., 95 F.3d 548, 555 (7th Cir. 1996). However, the Plaintiff is

cautioned “these general principles have some limits.” Stanard v. Nygren, 658 F.3d 792,

801 (7th Cir. 2011) Leave to replead will not be allowed after “repeated failure to cure

deficiencies by amendments previously allowed.” Foman v Davis, 371 U.S. 178, 182

(1962); see also Stanard, 658 F.3d at 801 (7th Cir. 2011)(dismissed after plaintiff “had

three opportunities to file a complaint that complied with the rules, yet he failed to

follow basic instructions from the court.”); Lyon v. Brown, 1998 WL 246685 at 2 (7th Cir.

May 12, 1998)(dismissed after court allowed plaintiff third opportunity to cure specific

deficiencies and warned final opportunity to correct deficiencies).

       The Court will allow Plaintiff one FINAL opportunity to file an amended

complaint. However, if the Plaintiff again ignores the Court’s specific directions, his

case will be dismissed with prejudice. See Wilson v. Bruce, 400 Fed. Appx 106, 109 (7th

Cir. 2010)(“whatever benefits (the plaintiff) may seek as a pro se litigant, they do not



                                              6
                          1:20-cv-01265-JES # 20         Page 7 of 8




include license to disregard the court's orders.”). Plaintiff’s second amended complaint

MUST follow the following directions:

        1) Plaintiff must limit his claims to allegations at one facility. Therefore, if

Plaintiff chooses to pursue claims involving the Woodford County Jail, he must not

mention issues at any other facility.

        2) Plaintiff’s amended complaint must clearly and concisely state his claims in

the body of his complaint. NO exhibits of any kind should be attached.

        3) For each claim, Plaintiff must identify the individual or individuals involved.

Plaintiff must not name a building or jail as a Defendant. If Plaintiff is unsure of an

individual’s name, he must instead provide either a physical description, or other

identifying information such as male or female, job title, hours worked, and specifically

what interaction Plaintiff had with the Defendant.

        4) For each claim, Plaintiff must indicate when the allegation or incident

happened, where it happened, and what happened. For instance, if Plaintiff is alleging

he was denied medical care for his rash, Plaintiff should first describe his medical

condition (rash) and the impact it had on him. Plaintiff should state what effort he

made to obtain medical care including how he tried to obtain medical care, and when

he tried to obtain medical care. Finally, Plaintiff should indicate what response he

received and now the named Defendant was involved in failing to provide medical

care.




                                               7
                          1:20-cv-01265-JES # 20           Page 8 of 8




       5) Plaintiff should indicate if he was a pretrial detainee or a convicted prisoner.

In other words, was Plaintiff already in custody serving a sentence on a criminal

conviction or was Plaintiff not yet convicted of any criminal offense?

       Plaintiff should use the complaint form provided by the Court and MUST follow

the five specific directions outlined above. Failure to abide by the Court’s specific

directions will result in the dismissal of this lawsuit.

       IT IS THEREFORE ORDERED:

       1) Plaintiff’s motion for leave to file an amended complaint is granted. [19]

       2) Plaintiff’s amended complaint is dismissed for failure to state a claim upon

       which relief can be granted, a violation of Rule 8 of the Federal Rules of Civil

       Procedure, and failure to follow Court orders.

       3) Plaintiff must file an amended complaint in compliance with this order on or

       before January 7, 2021. If Plaintiff fails to file his amended complaint on or before

       January 7, 2021 or fails to follow the Court’s specific directions, his case will be

       dismissed with prejudice.

       4) The Clerk is to provide Plaintiff with a blank complaint form to assist him and

       reset the internal merit review deadline within 30 days.

ENTERED this 11th day of December, 2020.



                                  s/James E. Shadid
                      _________________________________________
                                  JAMES E. SHADID
                           UNITED STATES DISTRICT JUDGE


                                              8
